    Case 1:17-cv-00548-TSC Document 46-6 Filed 01/31/20 Page 1 of 6




Knight First Amend. Inst. at Columbia Univ. v.
Dep’t of Homeland Sec.
No. 1:17-cv-00548-TSC

Defendants’ Motion for Summary Judgment

Ex. E
        Case 1:17-cv-00548-TSC Document 46-6 Filed 01/31/20 Page 2 of 6



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT INSTITUTE                  )
AT COLUMBIA UNIVERSITY,                           )
                                                  )
                     Plaintiff,                   )
                                                  )
                     v.                           )      No. 1:17-cv-00548-TSC
                                                  )
DEPARTMENT OF                                     )
HOMELAND SECURITY, et al.,                        )
                                                  )
                     Defendants.                  )
                                                  )
                                                  )


                                     DECLARATION

       I, Douglas E. Blair, make this Declaration under penalty of perjury, pursuant to 28

U.S.C. § 1746:


       1.     I am the Chief of the Sensitive Security Information (SSI) Program of the Office

of Law Enforcement & Federal Air Marshal Service at the Transportation Security

Administration (TSA). My duty station is the TSA headquarters in Arlington, VA.

       2.     Pursuant to 49 U.S.C. § 114(r), the Administrator of TSA is vested with the

authority to determine what information constitutes SSI and to prohibit its disclosure. That

authority has been delegated from the Administrator to the Chief of the SSI Branch pursuant

to a TSA Management Directive signed by the Administrator on April 23, 2012. The SSI

Branch serves as the primary point of contact for issues involving TSA’s SSI designations and

equities for all TSA program offices, the Department of Homeland Security (DHS) Office of

Security, all other DHS component agencies, and transportation security stakeholders.
        Case 1:17-cv-00548-TSC Document 46-6 Filed 01/31/20 Page 3 of 6



       3.      The SSI Branch conducts assessments and reviews of TSA and DHS records,

and upon request, records of other “covered persons” identified in 49 C.F.R. § 1520.7, to

determine which information contained therein is SSI in accordance with 49 C.F.R. part

1520. After determining that records contain SSI, the SSI Branch works to ensure that the

records are appropriately marked and stored at all times and properly redacted prior to release

to non-covered parties. The prohibition on public release of SSI is not discretionary; it is

mandatory under 49 U.S.C. § 114(r)(1) and 49 C.F.R. § 1520.15(a). The SSI Branch also

determines whether specific information should no longer be protected as SSI in accordance

with 49 C.F.R. § 1520.5(c).

       4.      In the course of performing my official duties as Chief, I supervise and approve

the SSI Branch’s review of TSA records that have been identified as responsive to FOIA

requests received by the agency. The SSI Branch is responsible for reviewing such records to

identify SSI for redaction prior to their release.

       5.      This declaration is based on personal knowledge and information gained in my

official capacity as Chief of the SSI Branch.

       6.      I understand that the requestor submitted a FOIA request to DHS, CBP and

U.S. Immigration and Customs Enforcement (“ICE”) seeking records concerning

suspicionless searches of individuals’ electronic devices at the nation’s borders. The search

yielded certain documents with TSA equities, which were referred to the SSIP Branch by the

TSA FOIA Branch. SSIP Branch assigned reference number 19-14523 to this review, and I

understand the TSA FOIA Branch assigned reference number TSA 2019-TSFO-00654 to the

review. I have reviewed the SSI Branch’s entire administrative file regarding the review of 12

pages of Transportation Security Redress Branch (TSRB) Redress Management System


                                                 2
        Case 1:17-cv-00548-TSC Document 46-6 Filed 01/31/20 Page 4 of 6



(RMS) records to the SSI review 19-14523 (same as TSA 2019-TSFO-00654).                    These

documents include information that would reveal SSI. Accordingly, the result of the search

is SSI that cannot be disclosed to Plaintiff.

       7.      Exemption 3 of the Freedom of Information Act (FOIA), 5 U.S.C. § 552(b)(3),

allows the withholding of information “specifically exempted from disclosure by statute . . .,

if that statute – (A)(i) requires that the matters be withheld from the public in such a manner

as to leave no discretion on the issue; or (ii) establishes particular criteria for withholding or

refers to particular types of matters to be withheld[.]”

       8.      Pursuant to 49 U.S.C. § 114(r) and implementing regulations found at 49

C.F.R. part 1520, information designated as SSI is exempt from disclosure under FOIA

Exemption 3 if TSA determines that disclosure would “(A) be an unwarranted invasion of

personal privacy; (B) reveal a trade secret or privileged or confidential commercial or financial

information; or (C) be detrimental to the security of transportation.” 49 U.S.C. § 114(r)(1).

TSA’s determinations as to what constitutes SSI are exclusively reviewable by the United

States Courts of Appeals under 49 U.S.C. § 46110.

       9.      The SSI Branch, therefore, under my supervision, reviewed the 12 pages of

responsive RMS records prior to their release to Plaintiff. I have also personally reviewed the

records. I have determined that all portions of the records redacted pursuant to Exemption 3

are SSI under 49 U.S.C. § 114(r) and 49 C.F.R. part 1520.5(b)(9)(ii). Because the redacted

information is SSI, it may not be publicly disclosed under 49 U.S.C. § 114(r) and 49 C.F.R.

§§ 1520.9 and 1520.15(a). I have also determined that release of this information would be

detrimental to the security of transportation. Accordingly, this information cannot be publicly




                                                3
        Case 1:17-cv-00548-TSC Document 46-6 Filed 01/31/20 Page 5 of 6



disclosed and was appropriately redacted from the documents provided to Plaintiff in

response to his FOIA request.

       10.     An index of the b(3) redactions applied to the responsive records is filed with

the Court as Exhibit A to the Declaration of TSA’s FOIA Officer Teri Miller. In summary,

all of the SSI redactions were applied to protect from disclosure “[i]nformation and sources

of information used by a passenger or property screening program or system, including an

automated screening system.” 49 C.F.R. § 1520.5(b)(9)(ii). More particularly, the redacted

information in these records would tend to reveal information that would reveal an

individual’s status vis-à-vis the No Fly List and the Selectee List (i.e., whether the individual

is on or off either list). See Protection of Sensitive Security Information, 69 Fed. Reg. 28066-

01, 28071 (May 18, 2004) (interim final rule adding 49 C.F.R. § 1520.5(b)(9)(ii)) (“This is

intended to cover . . . lists of individuals identified as threats to transportation or national

security.”).

       11.     Information that would reveal an individual’s status vis-à-vis the No Fly List

and Selectee List is SSI that cannot be publicly disclosed because it could enable terrorists to

evade or circumvent transportation security screening procedures. It could enable those

planning an attack on an aircraft to identify operatives who have or have not previously been

identified as a threat. In addition, withholding information that would reveal an individual’s

status vis-à-vis the No Fly List and Selectee List protects the operational counterterrorism and

intelligence collection objectives of the Federal Government, as well as the personal safety of

those involved in counterterrorism investigations. Federal Watch Lists remain effective tools

in the government’s counterterrorism and transportation security efforts because their

contents are not disclosed.


                                               4
Case 1:17-cv-00548-TSC Document 46-6 Filed 01/31/20 Page 6 of 6




DATED: Arlington, Virginia, December _19_, 2019.




                                      ____________________________


                                      DOUGLAS E. BLAIR
                                      Chief, SSI Branch
                                      Office of Security Services & Assessments
                                      Office of Law Enforcement &
                                      Federal Air Marshal Service
                                      Transportation Security Administration
                                      U.S. Department of Homeland Security




                                  5
